Exhibit99.1 Press Release First Foundation and Pacific Rim Bank Complete Merger Transaction IRVINE, CA and HONOLULU, HI – June 16th 2015 – First Foundation Inc. (NASDAQ: FFWM), a financial services company that provides investment management, wealth planning, consulting, trust, and banking services primarily to high-net-worth individuals and businesses (“FFI”), and Pacific Rim Bank, a full-service community bank located in Honolulu, Hawaii, today jointly announced the completion of the merger of Pacific Rim Bank with and into First Foundation Bank, a wholly owned subsidiary of First Foundation Inc.
